, Case 3:19-cv-00480-BAJ-EWD ,Document1-9 07/02/19 Page 1 of 13

    

JEANNIE SWEEZY DOCKET NO.: 45209 DIV.: D
VERSUS EIGHTEENTH JUDICIAL DISTRICT COURT
EARL HENDRIX, JR., PARISH OF WEST BATON ROUGE

PROGRESSIVE MOUNTAIN INS. CO. STATE OF LOUISIANA
PERFORMANCE PETERBILT

OF TALLAHASSEE, LLC. g FA ey. c.
SENTRY SELECT INS. CO., x
JOHN DOE, AND STATE FARM os
MUTUAL AUTOMOBILE INS. Co.

 

QE AE SICZ

as
os

fe wet Se yy

iy"
E 6
P

bre

PETITION FOR DAMAGES

 

NOW INTO COURT, comes JEANNIE SWEEZY, a person of majority, dom ‘d in

Lafayette Parish, Louisiana, who respectfully represents:

1.

Made Defendants herein are:

A, EARL HENDRIX, JR., a resident of the State of Georgia, a person of the lawful
age of majority domiciled and residing in Lowndes County, Georgia, who can be

served with process via long arm service at $209 Pine Street Valdosta GA, 31601;
and

B. PROGRESSIVE MOUNTAIN INSURANCE COMPANY, upon information
and belief, a foreign insurance company who can be served with process via long
arm service through its registered agent for service of process at CT Corportation
System, 4400 Easton Commons Way, Suite 125, Columbus Ohio, 43219; and

C. PERFORMANCE PETERBILT OF TALLAHASSEE, LLC, a foreign
corporation, incorporated under the laws of the state of Florida, who can be served
through its registered agent for service of process via long arm service through its

registered agent for service of processNathan Reid 335 Commerce Blvd. Midway
Florida 32343; and

D. SENTRY SELECT INSURANCE COMPANY, upon information and belief, a
foreign insurance company authorized to do and doing business in the State of
Louisiana, who has by operation of Louisiana Revised Statute 13:3471 appointed
the Louisiana Secretary of State as its agent for service of process and can be served
at 8585 Archives Avenue, Baton Rouge, Louisiana, 70809; and

E. STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, upon
information and belief, a foreign insurance company authorized to do and doing
business in the State of Louisiana, who has by operation of Louisiana Revised
Statute 13:3471 appointed the Louisiana Secretary of State as its agent for service

of process and can be served at 8585 Archives Avenue, Baton Rouge, Louisiana,
70809.; and

RE, JOHN DOE, upon information and belief a resident of Louisiana. Service being
withheld at this time.

2.

Venue and jurisdiction are proper as the complained of accident occurding within the

jurisdictional limits of this Court.
Case 3:19-cv-00430-BAJ-EWD Document1-9 07/02/19 Page 2 of 13

3.

The above named defendants are justly and truly indebted, jointly and in sofido, unto
Petitioner for damages, injuries, and losses sustained, together with legal interest from the date of
judicial demand, costs of these proceedings, and other general and equitable relief described herein
for the reasons described hereinafter.

4.

On or about June 15, 2018 at approximately 10:38 AM, EARL HENDRIX JR. was
operating a 2019 Peterbilt TT commercial truck (owned by PERFORMANCE PETERBILT OF
TALLAHASSEE LLC.), traveiting in the center lane, eastbound on Interstate-10, near milepost
154.3 in West Baton Rouge Parish, Louisiana. At that same time, JEANNIR SWEEZY was
operating a 2017 Honda Civic travelling in the center lane, eastbound on Interstate 10 dirctly in
front of the HENDRIX, JR. vehicle.

5.

Suddenly and without warning, the HENDRIX, JR. vehicle crashed into the rear of the
SWEEZY vehicle.

6.

The collision caused by the negligence of EARL HENDRIX, JR. caused serious injuries
to JEANNIE SWEEZY.

7.

In the alternative, the vehicle driven by EARL HENDRIX, JR could have avoided the
collision, and failed to do so.

8.
In no way did JEANNIE SWEEZY contribute to any cause of this accident,
9.

Upon information and belief, at the time of the accident, EARL HENDRIX, JR was in the
course and scope of his employment with PERFORMANCE PETERBILT OF TALLAHASSEE
LLC. In the alternative, PERFORMANCE PETERBILT OF TALLAHASSEE LLC, and/or
JOHN DOE hired EARL HENDRIX, JR. to transport the 2018 tractor trailer bearing VIN
number 1XPXD49X8KD604898 from PERFORMANCE PETERBILT OF TALLAHASSEE
LLC, located in Tallahassee, Florida to JOHN DOE, tocated at a still unknown address in

Louisiana,
. 4

. Case 3:19-cv-00430-BAJ-EWD .Docyument1-9 07/02/19 Page 3 of 13

10.

The collision described above was caused solely and proximately by the recklessness,

carelessness, negligence and fault of EARL HENDRIX, JR, in the following, non-exclusive,

particulars, to-wit:
A.

B.
C.

In failing to keep a proper look out;
In failing to keep the vehicle under proper control;

In operating the vehicle in a wanton and reckless manner with no regard for
the rights and safety of others;

In traveling into the vehicle operated by JEANNIE SWEEZY;
In failing to yield;

In failing to see what he should have seen and if having seen, in failing to
heed;

In failing to stop;
In violating the traffic laws of the State of Louisiana; and
Any and all other acts and omissions to be proven through discovery or at

the trial of this matter, all of which were in contravention of the exercise of
due care and procedure.

11.

PERFORMANCE PETERBILT OF TALLAHASSEE LLC. And/or JOHN DOE is

vicariously liable for the negligent actions of its employee, EARL HENDRIX, JR. Petitioner

alleges that a substantial cause of the above-described accident was the fault and/or negligence of

PERFORMANCE PETERBILT OF TALLAHASSEE LLC and/or JOHN DOE, which is

described in part but not exclusively as follows:

a,

db.

Failing to provide proper driver training;
Failing to employ a safe and competent driver;
Failing to have a proper safety or accident provision program;

Failing to provide reasonable testing, training or professional driving
instruction;

Failure to properly instruct drivers; and

Any and all others acts and omissions to be proven through discovery or at
the trial of this matter, all of which were in contravention of the exercise of

due care and procedure, including but not limited to violations of federal,
state and municipal regulations, statutes and ordinances.

12.
. Case 3:19-cv-00430-BAJ-EWD ,Document1-9 07/02/19 Page 4 of 13

Petitioners are informed, believes, and therefore alleges that at the time of the accident the
defendant, PROGRESSIVE MOUNTAIN INSURANCE COMPANY, had issued a liability
insurance policy to EARL HENDRIX, JR. insuring EARL HENDRIX, JR. and the vehicle
HENDRIX, JR. operated, and under the laws of the State of Louisiana, was in full force and effect
at the time of the accident, and which insurance inures to the benefit of Petitioners under the provisions
of the Louisiana Direct Action Statute, L.A. R.S. 22:1269.

13.

Petitioners further allege on information and belief that under the terms of the said policy,
PROGRESSIVE MOUNTAIN INSURANCE COMPANY obligated itself to pay any and all
damages caused to others as a result of the negligence of EARL HENDRIX, JR. in the operation
of said vehicle, and the vehicle being driven by EARL HENDRIX, JR. described above, was
covered by said policy at the time of said collision.

14,

Petitioners are informed, believes, and therefore alleges that at the time of the accident the
defendant, SENTRY SELECT INSURANCE COMPANY, had issued a liability insurance policy
to PERFORMANCE PETERBILT OF TALLAHASSEE LLC insuring the vehicle driven by
EARL HENDRIX, JR., and under the laws of the State of Louisiana, was in full force and effect at
the time of the accident, and which insurance inures to the benefit of Petitioners under the provisions
of the Louisiana Direct Action Statute, L.A. R.S. 22:1269.

15.

Petitioners further allege on information and belief that under the terms of the said policy,
SENTRY SELECT INSURANCE COMPANY obligated itself to pay any and all damages caused
to others as a result of the negligence of PERFORMACE PETERBILT OF TALLAHASSEE LLC.
and/or EARL HENDRIX, JR. in the operation of said vehicle, and the vehicle being driven by
EARL HENDRIX,, JR. described above, was covered by said policy at the time of said collision.

16,

Plaintiff avers that at the time of the of the accident a contract issued by STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY, was in effect whereby STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY agreed to provide underinsured/uninsured
motorist (“UM/UIM”) coverage to JEANNIE SWEEZY, under the laws of the State of Louisiana,

was in full force and effect at the time of the accident, and which insurances inures to the benefit

4
,Cas@ 3:19-cv-00430-BAJ-EWD Document1-9 07/02/19 Page 5 of 13

of Plaintiff under the provisions of the Louisiana Direct Action Statute, L.A. R.S. 22:1269.
17,

Under said policy’s uninsured/underinsured provisions, the defendant, STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY, is liable unto Petitioner for the reason’
that tortfeasors, EARL HENDRIX, JR., PERFORMANCE PETERBILT OF TALLAHASSEE
LLC., JOHN DOE, PROGRESSIVE MOUNTAIN INSURANCE COMPANY and/or SENTRY
SELECT INSURANCE COMPANY, are underinsured motorist.

18.

EARL HENDRIX, JR., PERFORMANCE PETERBILT OF TALLAHASSEE LLC., JOHN
DOE, PROGRESSIVE MOUNTAIN INSURANCE COMPANY, STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY and/or SENTRY SELECT INSURANCE
COMPANY are therefore liable, in solido, unto Petitioners in said collision, which is itemized and
set out hereafter.

19,

As a result of the combined fault and/or negligence of the defendants in causing the
aforementioned accident, Petitioner, JEANNIE SWEEZY, suffered injuries to various parts of her
bady, including, but not limited to, the following: neck, back, head, arms, hands, legs, general

soreness to her entire body, and any and all and all other injuries to be shown upon trial of this

matter.
20.

As a result of the accident sued upon herein, Petitioner, JEANNIE SWEEZY, suffered the
following damages: |
A, Physical pain and suffering - past, present and future;
Mental pain, anguish, and distress ~ past, present and future;
Medical expenses - past, present, and future;
Loss of enjoyment of life - past, present and future;
Disability- past, present and future;
Impairment of earning capacity- past, present and future;

Lost wages - past, present, and future: and

moos & 9 Aw

Any and all other damages which shall be proven at trial of this matter.
5
, Case 3:19-cv-00430-BAJ-EWD .Document1-9 07/02/19 Page 6 of 13

21,
Petitioner herein, JEANNIE SWEEZY, is therefore entitled to damages for the items set

forth above in such amounts as are reasonable in the premises.
22.

Pursuant to the provisions of the Louisiana Code of Civil Procedure, Article 1423, et sec.,
Petitioners are entitled to a certified copy of any insurance policies issued to and/or otherwise
insuring EARL HENDRIX, JR. and PERFORMANCE PETERBILT OF TALAHASSEE LLC.,
for the claims made by Petitioner herein. Petitioner herein requests a certified copy of any and all

such policies of insurance within thirty (30) days of service of the petition upon them.

WHEREFORE, Petitioner prays that the defendants be served with a copy of this petition
and citation, and after all legal delays and due proceedings had, there be judgment in favor of the
petitioner, JEANNIE SWEEZY, and against the defendants EARL HENDRIX, JR., PRO! GRESSIVE
MOUNTAIN INSURANCE COMPANY, PERFORMANCE PETERBILT OF TALLAHASSEE
LLC., SENTRY SELECT INSURANCE COMPANY, JOHN DOE, and STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY, jointly, severally, and in solido for
compensatory damages in an amount that will fully and adequately satisfy the demands of justice and
equity, together with legal interest thereon from date of judicial demand, until paid, and for all cost of

these proceedings.

Respectfully Submitted:

GORDON MCKERNAN INJURY ATTORNEYS

Misti Landry Bryant (33748)
Attomeys for JEANNIE SWEEZY
P.O. Box 51127

Lafayette, LA 70505

Phone: (337) 999-9999 nly
Facsimile: (337)735-8012 _* 5m een OF ligt,

SERVICE INFORMATION ON NEXT PAGE

 

 

TRUE COPY
6 a, NAY 8'°0 2019

PUTY CLERK
WEST BATON ROUGE PARISH
.

. Casé 3:19-cv-00430-BAJ-EWD Document1-9 07/02/19 Page 7 of 13

PLEASE SERVE:

EARL HENDRIX
§209 Pine St.
Valdosta, Georgia 31601

PROGRESSIVE MOUNTAIN INS. CO.
Through its registered agent for service of process
CT Corportation System

4400 Easton Commons Way, Suite 125,
Columbus Ohio, 43219

SENTRY SELECT INS. CO.

Through its registered agent for service of process
Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louvisiana, 70809

PERFORMANCE PETERBILT OF TALLAHASSEE LLC.
Through its registered agent for service of process

Nathan Ried

335 Commerce Blvd.

Midway, Florida 32343

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
Through its registered agent for service of process

Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, Louisiana, 70809
\\

eee ee

Case 3:49-cv-00480-BAJ-E

ert Satan 2 ieee shes ee ooo eee

 

WD Ofrartement 1-9 07/02/19 Page 8 of 13

 

JEANNIE SWEEZY Case: 00001045269

Division: D

18" Judicial District Court
Parish of West Baton Rouge
State of Louisiana

Versus

EARL HENDRIX JR, ET AL

 

 

SERVE: SENTRY SELECT INS. CO.
THRU SECRETARY OF STATE
8585 ARCHIVES AVENUE
BATON ROUGE, LA 70809

YOU ARE HEREBY SUMMONED TO COMPLY WITH THE DEMANDS CONTAINED IN THE PETITION
FOR DAMAGES FILED BY PLAINTIFF IN THE ABOVE ENTITLED AND NUMBERED CAUSE, A COPY OF
WHICH ACCOMPANIES THIS CITATION, OR TO FILE YOUR ANSWER OR OTHER PLEADINGS IN THE
OFFICE OF THE CLERK OF COURT OF THE [8TH JUDICIAL DISTRICT COURT, FOR THE SAID
PARISH, IN THE CITY OF PORT ALLEN, LOUISIANA, WITHIN FIFTEEN (15) DAYS AFTER SERVICE

HEREOF, YOUR FAILURE TO COMPLY HEREWITH WILL SUBJECT YOU TO THE PENALTY OF A
DEFAULT JUDGMENT AGAINST YOU.

WITNESS, THE HONORABLE JUDGE OF OUR SAID COURT, AT PORT ALLEN, LOUISIANA, on May 30,
2019.

cei
wld

  

 

= x atten ly
” _ ee
oto ise it
soe of ;
Pry ts So Liki
\ aya ra é : é
+ 9 x O S a
w qe z . > =
yp gs i 7 Ss
wy Deputy Cite Of Court = “ots
Soo Hon. Mark J4 paSeg. leiul, urt
& Os A ‘
Say 18" JDC/West BulomRauge™
oe PO Box 107

Port Allen, LA 70767

Attorney:
MISTI BRYANT

NOTICE FOR PERSONS IN NEED OF ACCOMODATIONS OR LANGUAGE ASSISTANCE
Ef you are a person with a disability who requires reasonable accomunedation or an individual with limited proficiency in the English
Language wha needs foreign language assistance in order to participate in this proceeding, you may be entitled to certain assistance
at no cost ta you. Please contact the West Baton Rouge Parish Clerk of Court, 850 Eighth Street, Port Allen, Louisiana 70767,
telephone number 225-383-0378, within avo working days of receipt of this notice. If you are hearing and/or voice impaired, you
may call the Louisiana Relay Center at 1-800-846-5277 (TDD only) or 1-800-947-5277 (voice).

{ ORIGINAL J

SA EE,

SN

ORO

SEER LIT

eA

 

 

a
PR Ph Met Te WM, SOCIO | LAE, COs A

Case Sr19-CV-UR BASEWD

 

DOCUMENT IL-7
CITATION

OTOAIS TP ar

  

 

JEANNIE SIPEEZY Lases

Versus 18° J
Paris)

EARL HENDRIX JR, ET AL State

 

: .
snes
Diviston: D |! .

udicial District Co
fr of West Baton Rouge
of Louistane

 

SERVE: STATE FARM MUTUAL AUTOMOBILE INS. CO.

THRU SECRETARY OF STATE

8585 ARCHIVES AVENUE

BATON ROUGE, LA 70809
YOUARE HEREBY SUMMONED TO COMPLY WITH THE DEMANDS CONTAINED IN
FOR DAMAGES FILED BY PLAINTIFF IN THE ABOVE ENTITLED AND NUMBERED (
WHICH ACCOMPANIES THIS CITATION, OR TO FILE YOUR ANSWER OR OTHER PL
OFFICE OF THE CLERK OF COURT OF THE I8TH JUDICIAL DISTRICT COURT, FO
PARISH, IN THE CITY OF PORT ALLEN, LOUISIANA, WITHIN FIFTEEN (15) DAYS Al
HEREOF, YOUR FAILURE TO COMPLY HEREWITH WILL SUBJECT YOU TO THE PB

DEFAULT JUDGMENT AGAINST YOU.

 

may call the Louisiana Relay Camer at 1-800-849-5277 (TDD only) or 1-800-947-5227 (votce).

{RETURN COPY j

 

 

FATNESS, THE HONORABLE JUDGE OF OUR SAID COURT, AT PORT ALLEN, LOUISIANA,

 

THE PETITION
rAUSE, 4 COPY OF
EADINGS IN THE

R THE SAID

“TER SERVICE

INALTY\OF A

bn May 30,

 

AT py ;
2019 oisitve & sity
“ , Se ag Sag Cy, H
FY 1S :
SR Pe |
- : “45 ‘
ent? "y ‘iat : 338 .
Han, MapiwOphyea, Clerk of Court
ay roulyh4 INC /West Baton Rouge |!
aes O Box 107 j
a eens aokO Bo: ml we
' afc2 {SRY / Sale
5 ae acre"? 3 Port Allen, LA 70764 i. a =
ii . Sl ses
a =| See
Attorney: = Zl S55
MISTI BRYANT a ' eos
bad mm) cos
mM iz| Soe
Fd men
= wl wae
” at
or z ©
NOTICE FOR PERSONS IN NEED GF ACCOMODATIONS OR LANGUAGE ASSISTAN' CE
If you are a person with @ disabilipy who requires reasonable accommodation or an individual with limited pr oficiency in the English
Language who needs foreign language assistance in order ig participate in ihis proceeding, you may be énijiled ta certain assistance
at no cost to you. Please contact the West Baton Rouge Parish Clerk of Court, 850 Eighth Street, Port Alten, Louisiana 70767,
telephone number 223-383-0376. within iwo working days of recetpt of this notice. If you are hearing andjor voice fi paired, you

 

 

 

 

 
Case 3:19-cv-00430-BAJ-EWD Document1-9 07/02/19 Page 10 of 13
18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON
ROUGE
STATE OF LOUISIANA

NO.: 45209 DIVISION: “D”

f JEANNIE SWEEZY
VERSUS

EARL HENDRIX, JR., PROGRESSIVE MOUNTAIN INS. CO., PERFORMANCE

PETERBILT OF TALLAHASSEE, LLC, SENTRY SELECT INSURANCE co.,
JOHN DOE AND STATE FARM MUTUAL AUTOMOBILE INS. CO.

FILED:

 

DEPUTY CLERK

 

MOTION FOR EXTENSION OF TIME

NOW INTO COURT, through undersigned counsel, comes defendants, Performance
Peterbilt of Tallahassee, LLC and Sentry Select Insurance Company, solely for the purpose
of seeking an extension of time to respond and without making a general appearance,
respectfully suggests to this Honorable Court that mover and its counsel require additional
time within which to investigate the claims and allegations made and to prepare and file
pleadings in response thereto, and that for this purpose mover desires an extension of time
of thirty (30) days from the date of signing of this Order within which to file responsive
pleadings in this suit. Mover further avers that no prior request for extension of time has
been requested.

IT IS ORDERED that defendants, Performance Peterbilt of Tallahassee, LLC and
Sentry Select Insurance Company, be hereby granted an extension of time of thirty (30) days
from the date of signing of this Order within which to file responsive pleadings in the above-
entitled and numbered suit.

Port Alien, Louisiana this _ day of , 2019,

 

JUDGE
Case 3:19-cv-00430-BAJ-EWD Document1-9 07/02/19 Page 11o0f13

Respectfully submitted,

 

CHARLES M. PONDER, III, #2052
PONDER LAW FIRM

1010 Common Street, Suite 1715 -
New Orleans, Louisiana 70112
Telephone: (504) 528-3066
Facsimile: (504) 528-3077

CERTIFICATE OF SERVICE

I, Charles M. Ponder, III, do hereby certify that a copy of the foregoing pleading
has been served upon all parties through Freie attorney of record by:Eftransmitting
same via facsimile and/or email, and/or *depositing same in the United States Mail,
properly addressed and postage pre-paid this ae of July, 2019.

  
     

CHARLES M. PONDER, III
Case 3:19-cv-00430-BAJ-EWD Document1-9 07/02/19 Page 12 of 13

18™ JUDICIAL DISTRICT COURT FOR THE PARISH OF WEST BATON
ROUGE

STATE OF LOUISIANA
NO.: 45209 "DIVISION: “D”
| JEANNIE SWEEZY
VERSUS
EARL HENDRIX, JR., PROGRESSIVE MOUNTAIN INS. co, PERFORMANCE

PETERBILT OF TALLAHASSEE, LLC, SENTRY SELECT INSURANCE CO.,
JOHN DOE AND STATE FARM MUTUAL AUTOMOBILE INS. CO.

FILED:

 

DEPUTY CLERK
REQUEST FOR NOTICE

NOW INTO COURT, through undersigned counsel, comes defendants, Performance

Peterbilt of Tallahassee, LLC and Sentry Select Insurance Company, in accordance with

Article 1572 of the Louisiana Code of Civil Procedure and hereby request written notice of

. the date set for trial of the above numbered and entitled cause, or of the date set for trial or

hearing upon any motion, exception, rule or other matter, at least ten (10) days before any
trial or hearing date.

Defendants, Performance Peterbilt of Tallahassee, LLC and Sentry Select Insurance

Company, further requests notice of the signing of any final judgment, the rendition of any

interlocutory order or judgment, or of any order of judgment refusing to grant a new trial, in

said cause as provided by Articles 1913 and 1914 of the Louisiana Code of Civil Procedure.

Respectfully submitted,

 

 

 

CHARLES M. PONDER, III, #2052
PONDER LAW FIRM

1010 Common Street, Suite 1715
New Orleans, Louisiana 70112
Telephone: (504) 528-3066
Facsimile: (504) 528-3077
Case 3:19-cv-00430-BAJ-EWD Document 1-9 07/02/19 Page 13 of 13

CERTIFICATE OF SERVICE

I, Charles.M. Ponder, III, do hereby certify that a copy of the foregoing pleading
has been served upon all parties through et attorney of record by:DHtransmitting
same via facsimile and/or email, and/or @@epositing same in the United States Mail,
properly addressed and postage pre-paid this 1X day of July, 2019.

CHARLES M. PONDER, I
